FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2021

                                      No. 04-21-00260-CR

                                       Norberto ADAME,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000094D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        On June 28, 2021, appellant Norberto Adame filed a notice of appeal from a judgment of
conviction. On July 15, 2021, the trial court reporter filed a notification of late record, stating
that he anticipates the record to be over 1,000 pages with numerous exhibits. The reporter
further notified this court that appellant was not entitled to appeal without paying the reporter’s
fee and that appellant had failed to pay the fee or make arrangements to pay the fee. On July 16,
2021, we ordered appellant to provide written proof that appellant had paid the fee or made
arrangements to pay the fee or provide proof that he is entitled to appeal without paying the
reporter’s fee. On July 26, 2021, appellant filed a motion for a free reporter’s record. He states
in his motion that he is unable to pay for or give security for the reporter’s record, and he
requests an evidentiary hearing to provide proof of inability to pay or give security.

        In light of the foregoing, we ORDER appellant to file by August 23, 2021, an affidavit
regarding his purported inability to afford the payment of court costs. Appellant may complete
and file the form approved by the Texas Supreme Court, which is attached to this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court